
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.17

CREDIT FACILITY AGREEMENT


        This CREDIT FACILITY AGREEMENT ("Agreement") is entered into as of
March 10, 2009, by and between Robert R. McEwen ("Lender") and US Gold
Corporation, a Colorado corporation ("Borrower").


RECITALS


        Borrower wishes to obtain credit from time to time from Lender, and
Lender desires to extend credit to Borrower. This Agreement sets forth the terms
on which Lender will advance credit to Borrower, and Borrower will repay the
amounts owing to Lender.


AGREEMENT


        The parties agree as follows:

1.    DEFINITIONS AND CONSTRUCTION.    

        1.1    Definitions.    As used in this Agreement, the following terms
shall have the following respective definitions:

        "Advance" or "Advances" means a cash advance or cash advances under the
Revolving Facility.

        "Lender Expenses" means Lender's reasonable attorneys' fees and expenses
incurred in enforcing the terms of this Agreement.

        "Change in Control" shall mean a transaction in which (i) any "person"
or "group" (within the meaning of Section 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934) who or that was not, prior to such transaction, the
"beneficial owner" (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934), directly or indirectly, of a sufficient number of shares of all
classes of stock then outstanding of the Borrower ordinarily entitled to vote in
the election of directors, empowering such "person" or "group" to elect a
majority of the Board of Directors of such Borrower, becomes the "beneficial
owner" (as defined in Rule 13d-3 under the Securities Exchange Act of 1934),
directly or indirectly, of a sufficient number of shares of all classes of stock
then outstanding of such Borrower ordinarily entitled to vote in the election of
directors, empowering such "person" or "group" to elect a majority of the Board
of Directors of such Borrower, who did not have such power before such
transaction; (ii) the Borrower is merged or consolidated with another
corporation and as a result of such merger or consolidation less than 50% of the
outstanding securities of the surviving or resulting corporation shall be owned
in the aggregate by the former stockholders of the Borrower, as the same shall
have existed immediately prior to such merger or consolidation, or (iii) the
Borrower sells more than 75% of its assets to another corporation which is not a
wholly owned subsidiary.

        "Closing Date" means the date of this Agreement.

        "Credit Extension" means each Advance and any other extension of credit
by Lender for the benefit of Borrower hereunder.

        "Daily Balance" means the amount of the Obligations owed at the end of a
given day.

        "Event of Default" has the meaning assigned thereto in Article 7.

        "Insolvency Proceeding" means any proceeding commenced before a court of
competent jurisdiction under any provision of the United States bankruptcy Code,
as amended, or under any other bankruptcy or insolvency law, including
assignments for the benefit of creditors, formal or informal moratoria,
compositions, extension generally with its creditors or proceedings seeking
reorganization, arrangement, or other relief.

        "Obligations" means all principal, interest and other amounts owed to
Lender by Borrower pursuant to this Agreement or the Promissory Note whether
absolute or contingent, due or to become

--------------------------------------------------------------------------------




due, now existing or hereafter arising, including any interest that accrues
after the commencement of an Insolvency Proceeding.

        "Prime Rate" means the variable rate of interest, per annum, that
appears in The Wall Street Journal.

        "Promissory Note" means the Revolving Credit Master Note executed by
Borrower in favor of Lender in the face amount of Five Million Dollars
($5,000,000) and in the form attached hereto as Exhibit A.

        "Revolving Facility" means the facility under which Borrower may request
Lender to issue Advances, as specified in Section 2.1(a) hereof.

        "Revolving Line" means a credit extension of up to Five Million Dollars
($5,000,000).

        "Revolving Maturity Date" means the day 15 months after the Closing Date
except in the event of a Change in Control in which event the "Revolving
Maturity Date" shall mean the closing date of the transaction giving rise to the
Change in Control. Borrower may request, and Lender may approve, a renewal of
Revolving Line.

2.    LOAN AND TERMS OF PAYMENT.    

        2.1    Credit Extensions.    Borrower promises to pay to the order of
Lender, in lawful money of the United States of America, the aggregate unpaid
principal amount of all outstanding Credit Extensions made by Lender to Borrower
hereunder. Borrower shall also pay interest on the unpaid principal amount of
such Credit Extensions at rates in accordance with the terms hereof and the
Promissory Note.

        (a)    Revolving Advances.    

          (i)  Subject to and upon the terms and conditions of this Agreement,
at any time prior to the Revolving Maturity Date Borrower may request Advances
in an aggregate outstanding amount not to exceed the Revolving Line. Advances
requested by Borrower shall be a minimum amount of $100,000. Subject to the
terms and conditions of this Agreement, amounts borrowed pursuant to this
Section 2.1(a) may be repaid and reborrowed at any time prior to the Revolving
Maturity Date, at which time all Advances under this Section 2.1(a) shall be
immediately due and payable. Borrower may prepay any Advances without penalty or
premium.

         (ii)  Whenever Borrower desires an Advance, Borrower will notify Lender
no later than 10 business days before the Advance is to be made. Lender will
deposit the Advance in such deposit account as designated by Borrower.

        2.2    Interest Rates, Payments, and Calculations.    

        (a)    Interest Rates.    Except as set forth in Section 2(b), the
Advances shall bear interest, on the Daily Balance thereof, at a rate equal to
five percent (5%) above the Prime Rate; provided, however, that at no time shall
the rate be greater than that permitted by Colorado law.

        (b)    Default Rate.    Upon the occurrence of an Event of Default, all
Obligations shall bear interest, from and after the occurrence and during the
continuance of an Event of Default, at a rate equal to two (2) percentage points
above the interest rate applicable immediately prior to the occurrence of such
Event of Default.

        (c)    Payments.    Interest accrued on Advances shall be paid quarterly
in arrears on the first day of each January, April, July, and October until the
Revolving Maturity Date. All Advances plus unpaid accrued interest thereon shall
be due and payable on the Revolving Maturity Date. In addition, Borrower shall
make quarterly payments of the Standby Fee as set forth in Section 2.3.

2

--------------------------------------------------------------------------------



        (d)    Computation.    In the event the Prime Rate is changed from time
to time hereafter, the applicable rate of interest hereunder shall be increased
or decreased, effective as of the day the Prime Rate is changed, by an amount
equal to such change in the Prime Rate. All interest chargeable under the
Promissory Note shall be computed on the basis of a three hundred sixty
(360) day year of twelve (12) thirty-day months for the actual number of days
elapsed.

        2.3    Standby Fee.    In addition to amounts set forth in Section 2.2
above, Borrower shall pay to Lender an annual standby fee ("Standby Fee") equal
to 1% of the unused portion of the Revolving Line. The unused portion of the
Revolving Line shall be equal to the Revolving Line less the average Daily
Balance for the applicable time period. The Standby Fee shall be calculated on
the basis of a three hundred sixty (360) day year applied to the actual number
of days on which there exists any unused portion of the Revolving Line. The
Standby Fee shall be paid quarterly in arrears on the first day of each January,
April, July, October and on the Revolving Maturity Date.

        2.4    Term.    This Agreement shall become effective on the Closing
Date and, subject to Section 11.1, shall continue in full force and effect for
so long as any Obligations remain outstanding or Lender has any obligation to
make Credit Extensions under this Agreement. Notwithstanding the foregoing,
Lender shall have the right to terminate its obligation to make Credit
Extensions under this Agreement immediately and without notice upon the
occurrence and during the continuance of an Event of Default.

3.    CONDITIONS OF ADVANCES OR CREDIT EXTENSIONS.    

        3.1    Conditions Precedent to Initial Credit Extension.    The
obligation of Lender to make the initial Credit Extension is subject to the
condition precedent that Lender shall have received, in form and substance
satisfactory to Lender, the following:

        (a)   this Agreement;

        (b)   the Promissory Note; and

        (c)   such other documents, and completion of such other matters, as
Lender may reasonably deem necessary or appropriate.

        3.2    Conditions Precedent to all Credit Extensions.    The obligation
of Lender to make each Credit Extension, including the initial Credit Extension,
is further subject to the representations and warranties contained in Section 4
being true and correct in all material respects on and as of the Closing Date
and on the effective date of each Credit Extension as though made at and as of
each such date, and no Event of Default shall have occurred and be continuing or
would exist as a result of giving effect to such Credit Extension.

4.    REPRESENTATIONS AND WARRANTIES.    

        Borrower represents and warrants as follows:

        4.1    Due Organization and Qualification.    Borrower is a corporation
duly existing under the laws of its state of incorporation and is qualified or
licensed to do business in any state in which the conduct of its business or its
ownership of property requires that it be so qualified.

        4.2    Due Authorization; No Conflict.    The execution, delivery and
performance of this Agreement are within Borrower's powers, have been duly
authorized by all necessary corporate or other action on the part of such
Borrower and are not in material conflict with nor constitute a material breach
of, any provision contained in such Borrower's Articles of Incorporation or
Bylaws.

        4.3    Full Disclosure.    No representation, warranty or other
statement made by Borrower contains any untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements
contained therein not misleading.

3

--------------------------------------------------------------------------------



5.    AFFIRMATIVE COVENANTS.    

        Borrower shall do all of the following:

        5.1    Good Standing.    Borrower shall maintain its corporate or other
existence in good standing in its jurisdiction of incorporation or other
formation and maintain qualification or licensing in each jurisdiction in which
it is required under applicable law.

        5.2    Further Assurances.    At any time and from time to time Borrower
shall execute and deliver such further instruments and take such further action
as may reasonably be requested by Lender to effect the purposes of this
Agreement.

        5.3    SEC Filings.    The Borrower shall timely file all reports
required to be filed by it under the Securities Exchange Act of 1934, as amended
(the "Exchange Act"), including pursuant to Section 13(a) or 15(d) of the
Exchange Act, and applicable rules of the New York Stock Exchange Alternext and
the Toronto Stock Exchange.

6.    NEGATIVE COVENANTS.    

        Unless otherwise consented to in writing by Lender, Borrower will not do
any of the following:

        6.1    Change in Business; Change in Control.    Engage in any business
other than the businesses currently engaged in by such Borrower and any business
substantially similar or related thereto (or incidental thereto); cease to
conduct business substantially in the manner conducted by such Borrower as of
the Closing Date.

7.    EVENTS OF DEFAULT.    

        Any one or more of the following events shall constitute an Event of
Default under this Agreement:

        7.1    Payment Default.    If Borrower fails to pay, when due, any of
the Obligations;

        7.2    Covenant Default.    

        (a)   If Borrower fails to perform any obligation under Article 5 or
violates any of the covenants contained in Article 6 of this Agreement; or

        (b)   If Borrower fails or neglects to perform or observe any other
material term, provision, condition or covenant that is applicable to Borrower
and is contained in this Agreement or the Promissory Note and, as to any default
under such other term, provision, condition or covenant that can be cured, such
Borrower has failed to cure such default within twenty (20) days following such
Borrower's receipt of written notice thereof from Lender; provided, however,
that, if such default cannot by its nature be cured within such 20-day period or
cannot, after diligent attempts by such Borrower, be cured within such 20-day
period and such default is likely to be cured within a reasonable time, then
such Borrower shall have an additional reasonable period to attempt to cure such
default, and within such reasonable time period the failure to have cured such
default shall not be deemed an Event of Default, but no Credit Extensions will
be made.

        7.3    Insolvency.    If Borrower becomes insolvent, if an Insolvency
Proceeding is commenced by Borrower or if an Insolvency Proceeding is commenced
against Borrower and is not dismissed or stayed within thirty (30) days
(provided that no Credit Extensions will be made prior to the dismissal or stay
of such Insolvency Proceeding); or

        7.4    Misrepresentations.    Any material misrepresentation or material
misstatement by Borrower with respect to any warranty or representation set
forth herein or in the Promissory Note.

4

--------------------------------------------------------------------------------



8.    LENDER'S RIGHTS AND REMEDIES.    

        8.1    Rights and Remedies.    Upon the occurrence and during the
continuance of an Event of Default, Lender may, at its election, without notice
of its election and without demand, do any one or more of the following, all of
which are authorized by Borrower:

        (a)   Declare all Obligations immediately due and payable; or

        (b)   Cease advancing money or extending credit to or for the benefit of
Borrower under this Agreement;

        8.2    Remedies Cumulative.    Lender's rights and remedies under this
Agreement shall be cumulative. Lender shall have all other rights and remedies
not inconsistent herewith as provided by law or in equity. No exercise by Lender
of one right or remedy shall be deemed an election, and no waiver by Lender of
any Event of Default on a Borrower's part shall be deemed a continuing waiver.
No waiver by Lender or any Borrower shall be effective unless made in a written
document signed on behalf of Lender or such Borrower, respectively, and then
shall be effective only in the specific instance and for the specific purpose
for which it was given.

        8.3    Demand; Protest.    Except as herein otherwise provided, Borrower
waives demand, protest, notice of protest, notice of default or dishonor, notice
of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension or renewal of accounts, documents,
instruments, chattel paper and guarantees at any time held by Lender on which
Borrower may in any way be liable.

9.    NOTICES.    All notices, requests, demands and other communications which
are required or may be given under this Agreement shall be in writing and shall
be deemed to have been duly given when delivered in person (by express courier
or otherwise), by facsimile or three days after being deposited in the United
States mail, certified mail, return receipt requested, first class postage
prepaid, as follows:

 
   


If to Lender:

  Robert R. McEwen
99 George St., 3rd Floor
Toronto, Ontario, M5A 2N4
Fax (647) 258-0408

If to the Borrower:

 

US Gold Corporation
99 George St., 3rd Floor
Toronto, Ontario, M5A 2N4
Fax (647) 258-0408

10.    GOVERNING LAW.    This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado.

11.    GENERAL PROVISIONS.    

        11.1    Repayment and Termination.    Notwithstanding anything contained
herein to the contrary, Borrower may (without any prepayment obligation or other
penalty) at any time terminate this Agreement by (a) repaying to Lender all
outstanding Advances and all interest and Lender Expenses accrued through the
date of payment and (b) agreeing that Lender has no further obligations to make
any Credit Extensions to Borrower under this Agreement.

        11.2    Successors and Assigns.    This Agreement shall bind and inure
to the benefit of the respective successors and permitted assigns of each of the
parties; provided, however, that neither this Agreement nor any rights hereunder
may be assigned by Borrower without Lender's prior written consent, which
consent may be granted or withheld in Lender's sole discretion.

5

--------------------------------------------------------------------------------



        11.3    Time of Essence.    Time is of the essence for the performance
of all obligations set forth in this Agreement.

        11.4    Severability of Provisions.    Each provision of this Agreement
shall be severable from every other provision of this Agreement for the purpose
of determining the legal enforceability of any specific provision.

        11.5    Amendments in Writing, Integration.    This Agreement can not be
amended or terminated orally. All prior agreements, understandings,
representations, warranties and negotiations between the parties hereto with
respect to the subject matter of this Agreement are merged into this Agreement.

        11.6    Counterparts.    This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same agreement.

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date first above written.

 
   
   
LENDER:    
/s/ ROBERT R. MCEWEN


--------------------------------------------------------------------------------

Robert R. McEwen
 
 
BORROWER:
US GOLD CORPORATION
 
 
By:
 
/s/ PERRY ING


--------------------------------------------------------------------------------


 
  Name:   Perry Ing


--------------------------------------------------------------------------------

    Title:   CFO


--------------------------------------------------------------------------------

   

6

--------------------------------------------------------------------------------






REVOLVING CREDIT MASTER NOTE


 
   


$5,000,000

  Toronto, Ontario
March 10, 2009

        FOR VALUE RECEIVED, the undersigned (hereinafter, the "Borrower")
promises to pay to the order of Robert R. McEwen (hereinafter "Lender") in
lawful money of the United States of America, the principal sum of Five Million
Dollars ($5,000,000) (or so much thereof as has been Advanced hereunder from
time to time) together with interest and fees thereon at the rate and upon the
terms hereinafter provided. All capitalized terms not defined herein shall have
the meaning ascribed to them in the Credit Facility Agreement between the
parties of even date herewith (the "Credit Agreement"). The following terms
shall apply to this Note.


RECITALS


        1.    Interest Rate.    For the period from the date of this Note until
the date on which the entire principal balance outstanding is paid in full (at
maturity, on acceleration or otherwise), interest shall accrue on the principal
balance from time to time outstanding at a floating rate equal to five percent
(5%) above the Prime Rate as published from time to time in the Wall Street
Journal, provided however, that at no time shall the rate be greater than that
permitted by Colorado law.

        2.    Standby Fee.    Borrower shall pay Lender a 1% annual standby fee
("Standby Fee") for the unused portion of principal. The unused portion of
principal shall be equal to the Revolving Line less the average Daily Balance
for applicable time period.

        3.    Calculation of Interest and Standby Fee.    Interest shall be
computed on the basis of a three hundred sixty (360) day year of twelve
(12) thirty-day months for the actual number of days elapsed on which there
exists an unpaid principal balance. The Standby Fee shall be calculated on the
basis of a three hundred sixty (360) day year applied to the actual number of
days on which there exists any unused portion of the Revolving Line.

        4.    Repayment.    Interest accrued on principal outstanding and the
Standby Fee shall be paid quarterly in arrears on the first day of each January,
April, July, and October until the Revolving Maturity Date. The entire amount of
principal outstanding on the Revolving Maturity Date, together with all accrued
unpaid interest thereon at the rates herein specified and any unpaid Standby
Fees shall be paid on the Revolving Maturity Date.

        5.    Application of Payments.    All payments made hereunder shall be
applied first to Lender Expenses or other sums owing the Lender, next to accrued
and unpaid Standby Fees, next to accrued and unpaid interest, and then to
principal.

        6.    Optional Prepayment.    Borrower may prepay this Note in whole or
in part at any time or from time to time without penalty or additional interest.

        7.    Event of Default.    As used herein the term "Event of Default"
shall mean (a) a failure to make any payment of any amount required to be paid
pursuant to this Note on the date such payment is due under this Note; or (b) an
Event of Default as such term is defined under the Credit Agreement.

        8.    Acceleration Upon Event of Default.    Upon the occurrence of an
Event of Default, Lender may, at its option, in its sole and absolute discretion
and without notice or demand: (i) declare the entire unpaid balance of principal
plus accrued interest and any other sum payable hereunder immediately due and
payable; or (ii) exercise any of Lender's rights or remedies as provided in the
Credit Agreement.

1

--------------------------------------------------------------------------------



        9.    Default Interest Rate.    Upon the occurrence of an Event of
Default, the rate of interest accruing on the disbursed unpaid principal balance
shall automatically and without further action by Lender be increased by two
percentage points (2%) above the rate of interest otherwise applicable,
independent of whether Lender elects to accelerate the unpaid principal balance
as a result of such default.

        10.    Interest Rate After Judgment.    If judgment is entered against
Borrower on this Note, the amount of the judgment entered (which may include
principal, interest, default interest, late charges, fees and costs) shall bear
interest at the Default Rate as of the date of entry of the judgment.

        11.    Expenses of Collection.    Should this Note be referred to an
attorney for collection, whether or not suit has been filed, Borrower shall pay
all of Lender's actual costs, fees (including reasonable attorneys' fees) and
expenses resulting from such referral.

        12.    Waiver of Protest.    Borrower hereby waives presentment, notice
of dishonor and protest.

        13.    Waiver.    No failure or delay of the Lender hereof to insist
upon the strict performance of any term, provision or agreement of this Note, or
to exercise any right, power or remedy consequent upon a breach thereof, shall
constitute a waiver of any such term, provision or agreement or of any such
breach or preclude the Lender hereof from exercising any such right, power or
remedy at any later time or times. By accepting payment after the due date of
any amount payable under this Note, the Lender hereof shall not be deemed to
have waived the right either to require prompt payment when due of all other
amounts due under this Note, or to declare a default hereunder.

        14.    Notices.    All notices, consents, approvals, requests, demands
and other communications which are required or may be given hereunder shall be
in writing and shall be duly given if personally delivered, sent by facsimile or
posted by U.S. registered or certified mail, return receipt requested

        15.    Binding Effect.    This Note shall be binding upon Borrower and
its successors and assigns.

        16.    Governing Law.    This Note is made in and shall be governed by
and construed and interpreted in accordance with the laws of the State of
Colorado.

        IN WITNESS WHEREOF, the undersigned has executed this Note on the day
and year first written above.

 
   
   
BORROWER:
US GOLD CORPORATION    
By:
 
/s/ PERRY ING


--------------------------------------------------------------------------------


 
  Name:   Perry Ing


--------------------------------------------------------------------------------

    Title:   CFO


--------------------------------------------------------------------------------

   

2

--------------------------------------------------------------------------------





QuickLinks


CREDIT FACILITY AGREEMENT
RECITALS
AGREEMENT
REVOLVING CREDIT MASTER NOTE
RECITALS
